FILED
                                                                                           COURT OF APPEALS
                                                                                              DIVISION 11
                                                                                      201511AR 10 NI 8 : 38

    IN THE COURT OF APPEALS OF THE STATE OF WASHII'                                                      INGT0N
                                                                                       BY
                                            DIVISION II

 STATE OF WASHINGTON,                                                  No. 45501 -3 - II


                                   Respondent,


         v.



 EDWARD JAMES STEINER,                                          UNPUBLISHED OPINION


                                   Appellant.
 In the Matter of the Personal Restraint                              Consolidated with
 Petition of:                                                 Nos. 45552 -8 -II and 45693 -1 - II



 EDWARD JAMES STEINER,


                                   Petitioner.


        WORSWICK, J. —      A jury returned verdicts finding Edward Steiner guilty of felony

harassment (threats to kill) and second degree malicious mischief. The jury also returned a

special verdict finding that Steiner committed his crime of felony harassment against a law

enforcement officer while the officer was performing official duties. Steiner appeals his felony

harassment conviction, asserting that ( 1) sufficient evidence did not support the jury finding the

essential element that the harassment victim reasonably feared that Steiner would carry out his

threat to kill him, and ( 2) the trial court abused its discretion by admitting evidence of Steiner' s

previous assaultive behavior. Steiner also raises several claims of error in two personal restraint


petitions that we have consolidated with his direct appeal, but Steiner does not identify any

competent evidence in support of those claims. We affirm Steiner' s felony harassment

conviction and
                 deny his   petitions.
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


                                              FACTS


        On July 5, 2013, United States Postal Service Supervisor Donald Sargent was working at

the Port Angeles, Washington post office when he received complaints that Steiner was


bothering customers in the drive -through service area outside the post office building. Steiner

walked away after Sargent asked him to leave the area. About 20 to 30 minutes later, Sargent

received complaints that Steiner was back outside the post office building and was again

bothering customers. When Sargent again asked Steiner to leave, Steiner asked if he could go

inside to see if he received any mail. Sargent agreed, escorted Steiner in the building, and

checked if Steiner had received any mail. Sargent told Steiner that he did not receive any mail,

and Steiner started to exit the building. As he was exiting, Steiner kicked and hit a door, which

caused the glass window on the door to break. Steiner then hit a second door with his fist, which

again caused the glass window on the door to shatter. Sargent called the police.


        Port Angeles Police Officer Andrew Heuett responded to the call. Heuett had twice


contacted Steiner earlier that same day based on reports that Steiner was drinking in public and

was yelling at people. Heuett called for medics when he saw that Steiner' s right wrist was

bleeding. While waiting for medics to arrive, Heuett handcuffed Steiner' s left arm and held

Steiner' s right arm. After Steiner began to physically resist his detention, Heuett instructed him

to kneel on the ground; Steiner complied. Steiner again resisted his detention, and Heuett, now


assisted by two other officers, placed Steiner in a prone position and handcuffed both of his arms




                                                 2
No. 45501 -3 -II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


behind his back with two sets of handcuffs that were linked together. After Heuett read Steiner


his Miranda' rights, Steiner began yelling several profanities at Heuett.

          Heuett searched Steiner and found what Heuett believed to be a multi -tool and a box


cutter, which items were later found to be a folded up pair of pliers and a small -bladed can

opener. At some point when the medics were on the scene or shortly after the medics left,

Steiner told Heuett, " I    am   going to kill   you" and "        I' m going to [ expletive]   shank you."     Report of


Proceedings ( RP) at 88.


          Heuett transported Steiner to a hospital to treat his injuries. On the way to the hospital,

Steiner   continued     threatening Heuett, stating, " I' m going          to [   expletive] cut your   throat," and " I' ll


get your rifle and shoot you with          it.   RP   at   91. After a doctor checked Steiner' s injuries, Heuett


transported Steiner to the      jail. As they    were      leaving   the hospital, Steiner told Heuett, "[      Y] ou' re

not   going to   make   it to the jail."   RP at 92. Heuett began to worry that he did not conduct a

thorough enough search of Steiner for weapons. Heuett also became nervous because Steiner' s


threats to kill him were specific in nature. Heuett took Steiner' s threats seriously and believed

that Steiner was capable of carrying out his threats based in part on Steiner' s " history of

assaultive   behavior." RP at 102.


          The State charged Steiner with felony harassment and two counts of second degree

malicious mischief.2 Before trial, the trial court held a hearing to determine the admissibility of

evidence concerning Steiner' s previous incidents of assaultive behavior. At the evidentiary




1 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).

2 The trial court dismissed one count of second degree malicious mischief before trial.


                                                               3
No. 45501 -3 -II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


hearing, Heuett testified that he had heard about Steiner' s previous threatening and assaultive
behavior in    conversations with other officers.        Steiner further testified at the evidentiary hearing

that his knowledge of Steiner' s prior assaultive behavior had an effect on his perception of


Steiner' s threats to kill him, stating:

            T] here   are some people we     deal     very contentiously ( sic), swearing a
                                                    with who act

           whole bunch and we found out later that the person is, you know, embarrassed
           about what happened, they were really intoxicated or they didn' t have any sort of
           prior record. And that' s happened several times where someone is normally not a
           problem at all and had a very bad night. And from what I heard about Mr. Steiner,
           it indicated to me that this was not the situation at all.


           I]t' s my perception that someone who has a history of assaultive behavior and
           making threats is more likely to actually take them out then [ sic] someone who
           throws off a comment that' s out of character that they wouldn' t normally act on.

RP   at   30 -31. The trial court ruled that evidence that Heuett had heard about Steiner' s prior


assaultive behavior was admissible to show only Heuett' s reasonable fear that Steiner would

carry out his threats to kill, stating:

                      I think based on the [ State v. Barragan, 102 Wash. App. 754, 9 P.3d 942
            2000)]    case, the limited dissertation    as   to —or statements made concerning what
           Officer Heuett knew about the defendant and how it affected his perception of the
           statements that were made to him is admissible for the limited purpose ofjust that.
                      But I think when I questioned Officer Heuett, specifically he said from other
           officers   he is   aware—   because this was his first contact with Mr. Steiner, but prior
           to his contact with Mr. Steiner, he was aware from other officers that he has
           demonstrated in the past assaultive behavior and made threats to other residents at
           Maloney      Heights. And I think there' s no issue as to whether or not that occurred
           or not, I know for certain that Mr. Steiner has numerous convictions for harassment
           on his record, and I think I tried one of them with regards to some neighbors there
           at Maloney Heights. I can' t recall specifics, but I do recall that was the case. So I
           don' t think that' s an issue as to whether or not that was true or not, so, I am going
           to let Officer Heuett testify that he was aware from other officers within the law
           enforcement community that there' d been incidents of assaultive behavior and
           threats to residents at Maloney Heights.




                                                             4
No. 45501 -3 -II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


                   I' m not going to allow in the fact that he was kicked out [ of Maloney
        Heights] because I think that'           s a[ n]   issue —whether or not that' s true or not I don' t
        know, but there' s got to be some basis for that.
                   But I think the assaultive behavior and threatening to other residents is the
        issue.     Whether he was kicked out of Maloney Heights or not kicked out really
        doesn' t matter.


                   I think that —the          other   analysis       I   need   to   make, [   defense   counsel],   is
       probative versus prejudicial.              I think this is certainly more probative of the issue
        involved than it is         prejudicial     to Mr. Steiner. Certainly everything negative is
       prejudicial to some degree, but I think this has more probative value than prejudicial
        value.

                    State]:   So, the Court is making the specific finding that the probative value
        substantially outweighs the prejudicial effect?
                   Trial    court] :   Yes.


RP at 42 -44.


        At trial, Sargent and Heuett testified consistently with the facts as stated above. Regarding

evidence of Steiner' s prior assaultive behavior, Heuett testified at trial as follows:


                    State]:
                         Okay. Now at this point, was there any other information you were
        relying on that made you think it was possible that he would carry through with his
        threats?
                    Defense    counsel]:       Objection, hearsay.
                    Trial   court] :   I think this is what we talked about earlier and I will overrule
        the objection.


                    Heuett]:
                         Um, I' ve had conversations with other officers in my department
        speaking about cases in which Mr. Steiner was involved in assaults and also making
        threats.
                    State]:   Okay. And what about this information that you received from other
        officers made you pay attention to these threats?
                    Heuett]:... [      I] t' s my perception that someone with a history of assaultive
        behavior, I think that a pattern like that suggests that there' s a lot more danger, a
        lot more reality when someone' s making the threat.

RP at 100 -102. The trial court then interrupted questioning to instruct the jury as follows:

                    The testimony of Officer Heuett as to the Defendant' s past behavior is
        admissible     only with regard to the following element of the crime: Was it




                                                                 5
No. 45501 -3 -II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - 1I


             reasonable for Officer Heuett to believe Defendant would carry out his threats to
             kill Officer Heuett.
                    This testimony shall be considered by you for no other purpose."

RP at 102.3 There was no further evidence presented at trial regarding Steiner' s alleged prior

assaultive conduct. The jury returned verdicts finding Steiner guilty of felony harassment and

second degree malicious mischief and returned a special verdict finding that Steiner committed

felony harassment " against a law enforcement officer who was performing his or her official

duties   at   the time   of the crime,"     knowing that " the victim was a law enforcement officer."

Clerk'   s   Papers ( CP)   at   35 -38.   Steiner appeals his felony harassment conviction.

                                                      ANALYSIS


                                           I. SUFFICIENCY OF THE EVIDENCE


             Steiner first contends that the State failed to present sufficient evidence in support of his


felony harassment conviction. Specifically, Steiner contends that the State did not present

sufficient evidence that his words or conduct placed Heuett in reasonable fear that he would


carry out his threat to kill. We disagree.




3 The trial court also provided the jury with a similar written instruction that stated:

             Testimony by Officer Heuett as to the defendant' s alleged past behavior is
             admissible only on the following element of the crime of HARASSMENT: Was it
             reasonable for Officer Hewett [ sic] to believe that the defendant would carry out
             his threats to kill Officer Heuett?His testimony concerning alleged past behavior
             shall be considered by you for no other purpose.

Clerk' s Papers at 50.




                                                            6
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


             A claim of insufficiency admits the truth of the State' s evidence and all inferences that

reasonably      can   be drawn therefrom." State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068


 1992).      We thus evaluate the sufficiency of evidence in support of a conviction by asking

whether, viewing the evidence and all reasonable inferences from that evidence in the light most

favorable to the State, any rational trier of fact could have found the crime' s essential elements

beyond      a reasonable     doubt. Salinas, 119 Wash. 2d              at   201.    Circumstantial evidence and direct


evidence are deemed equally reliable. State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99

 1980).      And we defer to the trier of fact on issues of witness credibility and resolving conflicting

testimony. State v. Carver, 113 Wash. 2d 591, 604, 781 P.2d 1308 ( 1989).

            To convict Steiner for felony harassment as charged here, the State had to prove beyond a

reasonable doubt that Steiner ( 1) without lawful authority (2) knowingly threatened to kill Heuett

or any other person, and ( 3) Steiner' s words or conduct placed Heuett in reasonable fear that the

threat to    kill   would   be   carried out.    RCW 9A.46. 020( 1)(            a)(   i), ( 2)( b); State v. Mills, 154 Wash. 2d 1,


10 -12, 109 P.3d 415 ( 2005).          Steiner challenges only the-sufficiency of evidence in support of

the last element, that his words or conduct placed Heuett in reasonable fear that the threat to kill

would be carried out.


            Here, the State presented evidence that Steiner made several specific threats to kill


Heuett,     including telling      Heuett, " I   am   going to kill      you;" "      I' m going to [ expletive] shank you;"

 I'   m   going to [ expletive]     cut your    throat;" " I' ll   get your rifle and shoot you with           it;"   and



  Y] ou' re    not   going to    make   it to the jail." RP at 88, 91 -92. Heuett testified that he took


Steiner' s threats seriously and believed that Steiner was capable of carrying out his threats.

Heuett stated that he became concerned about the thoroughness of his search of Steiner for



                                                                   7
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 - II; 45693 -1 - II


weapons because, during a field search of a suspect, officers search only the primary places of

concern such as the suspect' s pockets and waistband but do not search other areas in which the


suspect may be carrying weapons. Heuett also stated that he took Steiner' s threats seriously

based on the specific nature of the threats and based on " conversations with other officers in my

department speaking about cases in which Mr. Steiner was involved in assaults and also making

threats."   RP at 98 -101.


          Although the undisputed evidence showed that Steiner was handcuffed in the back of


Heuett' s patrol vehicle when threatening to kill Heuett, Port Angeles Police Sergeant Barbara

McFall testified that handcuffed suspects have been able to get their arms in front of them by

 skim[ ming] them over their bottom, put[ting their] legs through and bring[ ing] them up in

front." RP at 132. And here the evidence showed that Steiner was handcuffed behind his back


with two sets of handcuffs that were linked together, thus providing Heuett with a reasonable

fear that Steiner could maneuver his arms in a manner that made him capable of carrying out his

threats. Moreover, McFall also testified that suspects have attacked officers while the suspects'


arms were still handcuffed behind them. Taken together and viewed in a light most favorable to


the State, this evidence was sufficient for any reasonable jury to find that Heuett' s fear that

Steiner would carry out his threat to kill was objectively reasonable under the circumstances.

          Steiner   argues   that State   v.   C.G., 150 Wash. 2d 604, 80 P.3d 594 ( 2003), supports his claim


that the State failed to present sufficient evidence to support the reasonable fear element of his


felony harassment conviction. In C. G., the alleged harassment victim testified that the

defendant' s threat to kill him " caused him concern" and that " based on what he knew about

C. G.,   she might   try   to harm him    or someone else       in the future." 150 Wash. 2d   at   607. Our




                                                            8
No. 45501 -3 -II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


Supreme Court held that the alleged victim' s testimony was insufficient to prove felony

harassment based on a threat to kill because the statute requires the State to " prove that the

victim   is   placed     in   reasonable   fear that the threat       made   is the    one   that will   be   carried out."   C.G.,
150 Wash. 2d         at   610 ( emphasis   added).     Here, unlike in C. G., Heuett testified he was afraid that


Steiner would carry out his specific threats to kill, not merely that Steiner would harm him in an

unspecified way in the future:

                        State]:    Okay. Specifically in this case why were you taking [ Steiner' s
         threats] seriously?
                        Heuett]:    Uh, the threats of using a shank on me or cutting my throat, those
         are means available to him. Anyone can purchase pocket knives or blades. Anyone
         can sharpen an object into being a shank. So this isn' t I' m going to hit you with an
         airplane and          I' m going to blow up       your   house      with some complex           bomb. This is
         I'   m   going to     stab you or. I' m    going to      So those ones being means
                                                               cut your      throat.

          sic) that I' m sure are available to him I found concerning, also by his demeanor.
         Also his statements about you' re not going to make it to the jail.
                 I went through the short list of things in my head that could cause that, um,
         and      there have been —well,            um —    I was certainly concerned that there was a
         possibility that he         could   have   a   firearm. So I was nervous that, you know, he was
         going to be able to reach something that I wasn' t aware of while we were driving
         to the jail.
                        State]:    Okay. And did you think that he would be capable of carrying this
         out:

                        Heuett] : Yes.


RP at 99 -100. Because Heuett testified he feared that Steiner would carry out the specific threats

that Steiner made, C.G. is clearly distinguishable from this case and does not support Steiner' s

claim of insufficient evidence. Accordingly, we hold that sufficient evidence supported Steiner' s

conviction of felony harassment based on a threat to kill.

                                                          II. ER 404( b)


         Next, Steiner contends that the trial court abused its discretion by admitting evidence of

his prior assaultive behavior. Again, we disagree.




                                                                  9
No. 45501 -3 -II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


             We review a trial court' s decision to admit or exclude evidence for abuse of discretion.

State   v.   DeVincentis, 150 Wash. 2d 11, 17, 74 P.3d 119 ( 2003).          A trial court abuses its discretion if


its decision " is manifestly          unreasonable or   based      upon untenable grounds or reasons."           State v.


Powell, 126 Wash. 2d 244, 258, 893 P.2d 615 ( 1995).                   ER 404(b) provides:


             Evidence of other crimes, wrongs, or acts is not admissible to prove the character
             of a person in order to show action in conformity therewith. It may, however, be
             admissible      for   other   purposes,   such   as    proof   of   motive,   opportunity, intent,
             preparation, plan, knowledge, identity, or absence of mistake or accident.

             Under ER 404( b), a defendant' s prior misconduct is inadmissible to show the defendant' s


propensity to commit the charged crime. State v. Fisher, 165 Wash. 2d 727, 744, 202 P.3d 937

 2009). But ER 404( b) does not prohibit evidence of the defendant' s prior misconduct for other


purposes, such as demonstrating motive, intent, a common scheme or plan, or lack of mistake or

accident. Fisher, 165 Wash. 2d at 744. ER 404( b) must be read in conjunction with ER 403, which


rule " requires the trial court to exercise its discretion in excluding relevant evidence that would

be unfairly      prejudicial."       Fisher, 165 Wash. 2d at 745.


             Before admitting        evidence subject   to ER 404( b), the trial     court must "(   1) find by a

preponderance of the evidence the misconduct actually occurred, (2) identify the purpose of

admitting the         evidence, (    3) determine the relevance of the evidence to prove an element of the


crime, and ( 4) weigh          the   probative value against    the   prejudicial effect of   the   evidence."    Fisher,_
165 Wash. 2d        at   745.    Steiner contends that the trial court erred in admitting evidence of his prior

assaultive conduct           because ( 1) the State failed to      prove   by   a preponderance   that the   prior
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 -I1; 45693 -1 - 11


assaultive conduct occurred, ( 2)     the State failed to establish the relevance of the evidence, and


 3) the trial court did not weigh the evidence' s probative value against its prejudicial effect.4

A.       Occurrence of Prior Assaultive Conduct


         Steiner first contends that the trial court erred by admitting evidence of his prior

assaultive conduct because the State failed to establish by a preponderance of the evidence that

such prior assaultive behavior occurred. We disagree.


         First, as the trial court twice noted at the ER 404( b) hearing, there was no issue regarding

the occurrence of Steiner' s prior assaultive conduct. Steiner did not dispute the fact of his prior


assaultive conduct, instead disputing only the fact of his eviction from Maloney Heights. And

the trial court agreed with Steiner that the State had failed to establish the fact of his eviction by

a preponderance of the evidence, ruling that the State was prohibited from presenting evidence of

his eviction at trial. Absent a dispute as to the occurrence of a prior bad act, the trial court need




4 As an initial matter, the State argues that Steiner waived his ER 404(b) claim on appeal by
failing to object to the admission of his prior assaultive conduct under that rule at trial. We
disagree. In general, a parry' s failure to object to evidence at trial waives a challenge to a
claimed   evidentiary   error on appeal.   ER 103( a)( 1);    Powell, 126 Wash. 2d at 256. But where a trial
court makes a   final ruling admitting or excluding evidence pursuant to a motion in limine, " the
losing party is deemed to have a standing objection ... [ u] nless the trial court indicates that
further objections at trial are required.'" Powell, 126 Wash. 2d at 256 ( alteration in original)

 quoting State v. Koloske, 100 Wash. 2d 889, 895, 676 P.2d 456 ( 1984), overruled on other grounds
by State v. Brown, 111 Wash. 2d 124, 761 P.2d 588 ( 1988), 113Wn.2d 520, 782 P.2d 1013 ( 1989)).
Before trial, defense counsel told the trial court that there was an evidentiary issue regarding the
 alleged prior bad acts of Mr. Steiner." RP at 10. Even if we were to deem this an insufficient .

objection to preserve Steiner' s ER 404( b) claim on appeal, the trial court ruled in limine that
evidence that Heuett had heard about Steiner' s prior assaultive conduct was admissible at trial.
Accordingly, under Powell, Steiner is deemed to have had a standing objection to the admission
of   the ER 404( b)   evidence and,   thus, did   not waive   his   claim of error on appeal. 126 Wash. 2d at
256.




                                                        11
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


not determine whether the prior act occurred by a preponderance of the evidence. Barragan, 102
Wash. App. at 760. It thus follows that the State need not prove by a preponderance the

occurrence of undisputed prior acts.




          Second, Steiner did not object to the trial court' s reliance on his criminal history to

establish the fact of his prior assaultive behavior at the evidentiary hearing below, and he does

not challenge the trial court' s reliance on his criminal history in this appeal. Instead, Steiner

argues that the trial court violated CODE OF JUDICIAL CONDUCT CJC 3. 3 by relying on personal

information to establish the fact of his prior assaultive conduct.5 But the trial court appropriately

relied on Steiner' s criminal history to establish the occurrence of his prior assaultive conduct by

a preponderance of the evidence, stating:

              P] rior to his contact with Mr. Steiner, [ Heuett] was aware from other officers that
          he has demonstrated in the past assaultive behavior and made threats to other
          residents at Maloney Heights. And I think there' s no issue as to whether or not that
          occurred or not, I know for certain that Mr. Steiner has numerous convictions for



5 CJC 3. 3 provides:
          Acting as a Character Witness. A judge shall not act as a character witness in a
          judicial, administrative, or other adjudicatory proceeding or otherwise vouch for
          the character of a person in a legal proceeding, except when duly summoned.

We fail to see how this rule applies to a trial court judge' s remark outside the presence of the
jury that he believed he had previously presided over a case involving the defendant. Moreover,
CJC 2. 9( C)     provides     that judges may " consider      ...   any facts that may properly be judicially
noticed."       And ER 201( b)     states   in                  A judicially noticed fact must be one not
                                                 relevant part, "

subject   to    reasonable    dispute in that it is ...    capable of accurate and ready determination by
resort   to sources whose accuracy           cannot    reasonably be     questioned."   The fact that a trial court
judge had presided over a previous trial involving the defendant is one that may properly be
judicially noticed under ER 201( b) because it is " capable of accurate and ready determination by
resort   to   sources whose     accuracy     cannot    reasonably be     Accordingly; had the trial
                                                                         questioned."

court here relied on that fact in finding the occurrence of Steiner' s prior assaultive conduct by a
preponderance of        the   evidence, such reliance would         be   proper.
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


           harassment on his record, and I think I tried one of them with regards to some
           neighbors there at Maloney Heights. I can' t recall specifics, but I do recall that was
           the case. So I don' t think that' s an issue as to whether or not that was true or not,

           so, I am going to let Officer Heuett testify that he was aware from other officers
           within the law enforcement community that there' d been incidents of assaultive
           behavior and threats to residents at Maloney Heights.

RP   at   43.   Because Steiner did not dispute the fact of his prior assaultive behavior at the ER


404(b) hearing, and because he does not challenge the trial court' s reliance on his criminal

history to establish the occurrence of his prior assaultive conduct by a preponderance of the

evidence, we reject his contention that the trial court erred by admitting the evidence on this

ground.6

B.         Relevance of Prior Assaultive Conduct


           Next, Steiner contends that the trial court erred by admitting evidence of his prior

assaultive conduct because the State failed to establish the relevance of such prior assaultive


conduct. This contention lacks merit. The State asserted at the ER 404(b) hearing that Steiner' s

prior assaultive conduct was relevant " to show the reasonableness of [Heuett' s] fear and his

apprehension       about whether   the Defendant   would   carry   out   his threat." RP at 40. And it is well


established that in a prosecution for felony harassment, a victim' s knowledge of the defendant' s
prior assaultive conduct is relevant to show the victim' s reasonable fear that the defendant would




6 Although unclear from his brief, Steiner also appears to take issue with the admission of
Heuett' s testimony regarding his prior assaultive conduct based on inadmissible hearsay.. This
claim lacks merit. ER 801( c) defines " hearsay" as " a statement, other than one made by the
declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the
matter asserted."       Heuett' s testimony that he had heard of Steiner' s prior assaultive conduct was
not hearsay because it was not offered to prove that Steiner had previously engaged in assaultive
conduct. Rather, it was offered for the statement' s effect on Heuett and to show the
reasonableness of Heuett' s fear that Steiner would carry out the threat to kill.

                                                      13
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - II


carry out his or her threat. See, e. g., Barragan, 102 Wash. App. at 759 ( defendant' s statements to

victim regarding defendant' s earlier successful fights relevant to prove reasonableness of

victim' s fear that defendant would carry out his threats against victim); State v. Ragin, 94 Wn.

App. 407,       411 - 12, 972 P.2d 519 ( 1999) ( "[ Victim' s] knowledge of [defendant' s] prior violent


acts was relevant      to the    reasonable   fear   element of       felony   harassment. ").   Accordingly, we hold

the State established the relevance of evidence concerning Steiner' s prior assaultive conduct, and

the trial court did not err by admitting the evidence on this ground.

C.         ER 403 Balancing Analysis

           Finally, Steiner contends that the trial court failed to conduct an ER 403 balancing analysis

on the record. But the record belies Steiner' s contention. Here the trial court stated on the record:


           I think that— the      other analysis      I   need   to   make, [   defense    counsel],   is probative
           versus prejudicial. I think this is certainly more probative of the issue involved than
           it is prejudicial to Mr. Steiner. Certainly everything negative is prejudicial to some
           degree, but I think this has more probative value than prejudicial value.


RP   at   44.   Immediately following     this statement, the State            asked, "   So, the Court is making the

                                                                                           prejudicial effect ?" to   which
specific    finding   that the   probative value     substantially      outweighs    the


the trial court responded, Yes. RP at 44.


           Steiner appears to argue that the trial court' s ER 403 balancing analysis was inadequate,

but he does not explain what more the trial court was required to do and does not cite any




                                                                 14
No. 45501 -3 -II
Consol. Wi Nos. 45552 -8 -II; 45693 -1 - 11


authority supporting his        argument   that the trial court' s   analysis was   inadequate.   The trial court


did not abuse its discretion by admitting evidence of Steiner' s prior assaultive conduct.

                                    III. PERSONAL RESTRAINT PETITION ISSUES


         Steiner has filed two separate personal restraint petitions that we have consolidated them


with   his direct   appeal.    In   cause number   45552 -8 - I1 ( Wash. filed Oct. 28, 2013), Steiner appears


to   contend   that ( 1) the Port Angeles Police Department has fabricated            charges against   him, (2)


his speedy trial right was violated because the trial court improperly continued his trial to

accommodate         the   vacations of witnesses and    the   prosecutor, (   3) his defense counsel was


ineffective for failing to call witnesses on his behalf, (4) Heuett committed perjury during trial,

and ( 5) his Eighth Amendment rights were violated by the trial court' s excessive bail

requirement.     In   cause number      45693 -1 - II (Wash. filed Oct. 3, 2013), Steiner appears to repeat


his speedy trial, ineffective assistance of counsel, and perjury claims. We deny Steiner' s

petitions.



         To obtain relief through a personal restraint petition, Steiner must show either


constitutional error that resulted in actual and substantial prejudice or nonconstitutional error that


resulted in a complete miscarriage ofjustice. In re Pers. Restraint of Cook, 114 Wash. 2d 802,



7 Even assuming that the trial court' s ER 403 balancing analysis was inadequate, the record here
is sufficient to establish that the prejudicial effect of the evidence at issue did not substantially
outweigh its probative value. Evidence that Heuett had heard about Steiner' s prior assaultive
conduct was highly probative of whether Heuett had a reasonable fear that Steiner would carry
out his threats to kill. Barragan, 102 Wash. App. at 759; Ragin, 94 Wash. App. at 411 -12. And the
evidence had little prejudicial effect; Heuett' s testimony about Steiner' s alleged prior assaultive
behavior was brief and did not describe the nature of Steiner' s alleged prior assaults, stating only
that he had heard about the prior assaultive behavior from other officers. Additionally, the trial
court instructed the jury not to consider the evidence for any purpose other than to evaluate the
reasonableness of Heuett' s fear that Steiner would carry out his threat.


                                                          15
No. 45501 -3 - II
Consol. Wi Nos. 45552 -8 - II; 45693 -1 - II


810 -13, 792 P.2d 506 ( 1990).              Additionally, Steiner must support his claims of error with a

statement of facts on which his claim of unlawful restraint is based and the evidence available to


support his factual allegations; he cannot rely solely on conclusory allegations. RAP 16. 7( a)( 2);

In   re   Pers. Restraint of Williams, 111 Wash. 2d 353, 365, 759 P.2d 436 ( 1988); see also Cook, 114
Wash. 2d       at   813 -14.    Steiner fails to identify any evidence in support of the conclusory allegations
                                       8
contained        in his   petitions.       Accordingly, we deny Steiner' s petitions and affirm his felony

harassment conviction.


            A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




8 For example, Steiner does not identify any competent evidence to show that ( 1) the Port
Angeles Police Department fabricated                    charges against      him, (2) the trial court granted a
continuance over            his   objection   that   resulted   in   a violation of   his timely trial   right, (3)   he had
requested defense counsel to call witnesses on his behalf and that such witnesses would have
presented evidence            favorable to his defense, ( 4)
                                               Heuett had committed perjury, or ( 5) the trial
court had imposed bail in an amount offending the Eighth Amendment right to be free from an
excessive bail requirement.


                                                                      16